[Cite as State v. Schentur, 2020-Ohio-1603.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 108448
                 v.                                  :

MARY SCHENTUR,                                       :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 23, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-628960-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Ronni Ducoff, Assistant Prosecuting
                 Attorney, for appellee.

                 Patituce & Associates, L.L.C., Joseph C. Patituce, and
                 Megan M. Patituce, for appellant.


LARRY A. JONES, SR., J.:

                   Defendant-appellant, Mary Schentur (“Schentur”), appeals her

conviction for unlawful sexual conduct with a minor. For the reasons that follow,

we affirm.
              This matter concerns sexual conduct between then 20-year old

Schentur and a 15-year old freshman basketball player at a local high school where

she had been the girl’s coach. As a result, Schentur was indicted by information

with four counts of unlawful sexual conduct with a minor, in violation of R.C.

2907.04(A), felonies of the fourth degree. The charging document listed the date

of the offenses as between July 4, 2017 and October 3, 2017.

              The matter proceeded to a jury trial at which the following pertinent

evidence was presented; throughout the proceedings Schentur and the young

victim’s age, and what knowledge Schentur had of the victim’s age, were at issue.

              Schentur was hired as an assistant coach for the Independence High

School girls’ basketball team for the 2016-2017 academic school year. “H.D.” was

an incoming freshman on the team who was selected to play at the varsity level.

H.D. was 15 years old. That fall, Schentur became friends with H.D. and her older

sister, who also played on the team. Schentur would give H.D. rides to the games

and communicate with her via text and Snapchat. They would also go to the

Metroparks and out to get food. They often took “silly” pictures together, but

Schentur asked H.D. not to “post” the pictures on social media. The friendship

progressed to Schentur spending the night at H.D.’s house, often in H.D.’s bed.

H.D. would also have parties at her house, where alcohol was consumed and

Schentur was present.

              After the basketball season ended, the relationship between H.D.

and Schentur did not. Schentur began to express “romantic” feelings for H.D.
through text and Snapchat. Schentur continued to spend the night at H.D.’s house.

H.D. was also allowed to spend the night at either Schentur’s house or at the house

of Schentur’s aunt.

              H.D.’s friends and family questioned H.D. about her relationship

with Schentur and noted that she was forfeiting time with her other friends to

spend time with Schentur. One of her friends asked her if she was having a

relationship with Schentur, but H.D. denied that anything inappropriate was

happening.

              The first incident occurred the night of 4th of July 2017, the summer

before H.D. turned 16 years old. Schentur was 20 years old at the time. The

incident occurred in H.D.’s bedroom. The second incident happened the same

summer at Schentur’s house. Another incident occurred at the home of Schentur’s

aunt.   At trial, H.D. described the sexual conduct, which included digital

penetration. H.D. and Schentur talked about keeping their relationship a secret;

H.D. testified that they wanted to keep it secret due to the homosexual nature of

the relationship.

              Schentur did not coach basketball for the 2017-2018 academic year

because she was playing college basketball. In late 2017, Schentur told H.D. they

were breaking up because she was dating someone else.

              H.D. started seeing a counselor about an unrelated family issue. At

one of the counseling sessions, H.D. disclosed that she had had a sexual

relationship with Schentur. The counselor, who testified at trial, advised H.D. that
she was mandated to inform Cuyahoga County Division of Children and Family

Services (“CCDCFS”). The counselor advised H.D. to tell her father due to the

counselor’s duty to disclose to CCDCFS.

              According to H.D.’s father, he asked his daughter what was wrong

on their way home from her last counseling session. H.D. told her father about

Schentur. The father recalled that H.D. was angry that her counselor was going to

report Schentur. His daughter refused to see the counselor again or to see another

counselor.

              The head basketball coach testified that H.D. was one of two

freshman on the varsity basketball team. According to the coach, he had told

Schentur when he hired her that he had two girls that “were coming from the

middle school” that he felt would “move to varsity” as freshman. The coach further

indicated that “it’s common knowledge you know what grade level your players are

at.”

              The assistant principal of the high school testified that most, if not

all, freshman at Independence High School are 14 or 15 years old. The assistant

principal was aware that Schentur was hired as an assistant basketball coach for

the 2016-2017 academic year.      One of the requirements for hire is that the

employee have a “pupil activity permit.”

              The state entered into evidence Schentur’s pupil activity permit,

which showed effective dates of July 1, 2015 – June 30, 2018. The assistant

principal testified that the Ohio Department of Education has bylaws through the
Ohio High School Athletic Association, which include that “educators including

coaches must have professional behavior that includes not being in violation of any

state or national laws” and that coaches or educators must maintain a professional

relationship with students, “which does not include sexual relationships or a

relationship that would be deemed inappropriate.” According to the assistant

principal, the rules are not limited to current coaches, but “it’s for anybody who’s

licensed under the Ohio Department of Education.”

               Detective Jamie Bonnette (“Detective Bonnette”) from the Cuyahoga

County Sheriff’s Department testified that he investigated the case. As part of the

investigation, he learned that Schentur’s birthday was May 17, 1997, making her at

least four years older than H.D. at the time of the offenses. He secured a warrant

for H.D.’s phone and analyzed communications between the child and Schentur.

               Karri Eckert (“Eckert”), a certified Law Enforcement Automatic

Data System (“LEADS”) operator for the Cuyahoga County Sheriff’s Department,

and Barry Solomon (“Solomon”), an investigator for the Ohio Department of

Public Safety Bureau of Motor Vehicles, verified documents showing Schentur’s

birthdate. Further facts regarding their testimonies will be discussed under the

appropriate assignments of error.

               The jury convicted Schentur of all four counts. The court sentenced

her to 30 days in jail, one year of home detention, and classified her as a Tier II sex

offender. The trial court stayed her jail sentence pending appeal.
                              Assignments of Error

      I. The trial court abused its discretion by permitting the state to
      reopen its case to present new evidence and witnesses[,] which
      resulted in substantial prejudice to the defense.

      II. The state failed to present sufficient evidence to prove each and
      every element of R.C. 2907.04(A) beyond a reasonable doubt.

      III. The trial court erred in allowing impermissible hearsay
      testimony from social worker Roser.

      IV. The state committed prosecutorial misconduct by repeatedly
      questioning regarding convictions in records it attempted to tie to
      appellant and displaying those records to the jury.

      V. The trial court erred in providing faulty instructions to the jury.

      VI. The verdict forms signed by the jury were insufficient to convict
      appellant of felonies of the fourth degree.

                First Assignment of Error – Trial Procedure

               In the first assignment of error, Schentur contends that the trial

court erred when it allowed the state to reopen its case to allow additional witness

testimony and exhibits into evidence. Schentur argues that the trial court abused

its discretion when it allowed the state to reopen its case so that the state could

present evidence regarding a necessary element of the offense; to wit: Schentur’s

date of birth, to establish that Schentur was four or more years older than H.D. at

the time of the offenses.

               The decision to allow the state to reopen its case for the presentation

of further evidence lies within the sound discretion of the trial court, and this court

will not reverse that decision absent an abuse of discretion. State v. Roberson, 8th
Dist. Cuyahoga No. 88215, 2007-Ohio-1981, ¶ 23, citing Columbus v. Grant, 1 Ohio

App.3d 96, 439 N.E.2d 907 (10th Dist.1981). An abuse of discretion is more than

an error of judgment; it means that the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983).

                In Roberson, the defendant was charged with theft of televisions

from a Target store. After the defendant had moved for an acquittal pursuant to

Crim.R. 29, the state asked to recall a witness to the stand to establish the value of

televisions in order to prove that the value of the items stolen was over $500. The

trial court allowed the state to reopen its case over defense objection. This court

found that the trial court did not abuse its discretion because the state had the

evidence in its possession prior to the presentation of any witness testimony. This

court reasoned:

       This is not a case where the State was permitted to reopen its case
       after further opportunity to obtain the necessary evidence. Rather, it
       was a case of mere oversight by the State which had already obtained
       the necessary evidence through its prior investigation of the incident
       and preparation for trial. Moreover, there is no claim of surprise or
       prejudice on the part of defendant due to the nature or content of
       this additional testimony.

(Citations omitted).     Id. at ¶ 29.   This court concluded that the trial court

“appropriately enabled the trier of fact to hear all available relevant evidence in the

interest of justice.” Id. at ¶ 30.

                In this case, Schentur was charged with four counts of unlawful

sexual conduct with a minor in violation of R.C. 2907.04, which states that,
      (A) No person who is eighteen years of age or older shall engage in
      sexual conduct with another, who is not the spouse of the offender,
      when the offender knows the other person is thirteen years of age or
      older but less than sixteen years of age, or the offender is reckless in
      that regard.

              In order to establish Schentur’s age, the state, over defense

objection, questioned Detective Bonnette, who testified that Schentur’s birthday

was May 17, 1997. After the state rested its case, the court determined that it had

erroneously allowed the state to question the detective about Schentur’s date of

birth. After reversing its previous ruling, the court allowed the state to reopen its

case and call two additional witnesses to establish Schentur’s date of birth.

              Schentur claims that the trial court abused its discretion to her

prejudice because “the defense strategy had been based on the state’s failure to

present the relevant evidence * * * the state did not believe it had to prove

Appellant’s age.” We find this contention to be without merit. As mentioned,

Schentur’s age was at issue throughout the trial. When age is an essential element

of an offense, it must be proved beyond a reasonable doubt. State v. Price, 80

Ohio App.3d 35, 43, 608 N.E.2d 818 (3d Dist.1992). Age may be proved by

circumstantial evidence, but the jury’s observations of the defendant alone are not

sufficient. Id. Schentur provides no evidence that the state did not think it had to

prove Schentur’s age, an element of the offense, and sought to reopen its case

because the state belatedly remembered it needed to prove her age.

              Contrary to Schentur’s assertions, the record shows that the state

first sought to introduce Schentur’s age through the testimony of William Roser
(“Roser”), the CCDCFS social worker. When defense counsel objected, the state

told the court at sidebar that it would instead introduce Schentur’s age through

Detective Bonnette’s testimony. The state then did so and relied on the trial court’s

ruling that allowed Detective Bonnette’s testimony providing Schentur’s date of

birth. But for the court’s decision to reverse its own evidentiary ruling, the state

would not have asked to reopen its case.

               Similar to Roberson, 8th Dist. Cuyahoga No. 88215, 2007-Ohio-

1981, the evidence was in the state’s possession prior to trial. There was no claim

of surprise or prejudice on Schentur’s part due to the nature or content of the

evidence. We find no abuse of discretion in the trial court’s decision to allow the

state to reopen its case. The first assignment of error is overruled.

      Second Assignment of Error – Sufficient Evidence to Sustain
                            Convictions

               In the second assignment of error, Schentur contends that there was

insufficient evidence to sustain her convictions for unlawful sexual conduct with a

minor. Specifically, Schentur argues that Eckert and Solomon’s testimonies and

accompanying exhibits were insufficient to establish Schentur’s age.

               Whether a conviction is supported by sufficient evidence is a

question of law, which this court reviews de novo. State v. Thompkins, 78 Ohio

St.3d 380, 386, 678 N.E.2d 541 (1997).         “Sufficiency concerns the burden of

production and tests whether the prosecution presented adequate evidence for the

case to go to the jury.” Id. Our standard of review when addressing the sufficiency
of the evidence is whether, after viewing the evidence presented in the light most

favorable to the state, any rational trier of fact could have found all the essential

elements of the crime charged beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

              Schentur’s only contention under this assignment of error is that the

state failed to prove the element of her age. As mentioned, the state introduced the

testimony of two witnesses, Eckert, a certified LEADS operator for the Cuyahoga

County Sheriff’s Department, and Solomon, an investigator for the Ohio

Department of Public Safety Bureau of Motor Vehicles, to establish the defendant’s

age.

              Schentur claims that neither Eckert nor Solomon established that

the records were Schentur’s records because the documents were not self-

authenticating and there was no testimony as to the accuracy of the record or the

database from which the records were pulled. We disagree.

              This court has consistently held that a LEADS report is admissible

when properly authenticated, pursuant to Evid.R. 803(8) and 901. See Cleveland

Metro. Park Dist. v. Schillinger, 8th Dist. Cuyahoga No. 71512, 1997 Ohio App.

LEXIS 3998 (Sept. 4, 1997); State v. Cooper, 8th Dist. Cuyahoga No. 43765, 1982

Ohio App. LEXIS 11330 (Mar. 18, 1982).

              Evid.R. 803(8) sets forth the following as exceptions to the rule

against hearsay:
      Records, reports, statements, or data compilations, in any form, of
      public offices or agencies, setting forth (a) the activities of the office or
      agency, or (b) matters observed pursuant to duty imposed by law as to
      which matters there was a duty to report, excluding, however, in
      criminal cases matters observed by police officers and other law
      enforcement personnel, unless offered by defendant, unless the
      sources of information or other circumstances indicate lack of
      trustworthiness.

              Evid.R. 901 requires that prior to admitting evidence sufficient to

support a finding that the matter in question is what its proponent claims, the

proponent must authenticate or identify the evidence.                Two examples of

authentication or identification that conform to the requirements of the rule

include (1) testimony of a witness with knowledge that a matter is what it is

claimed to be, and (2) evidence that a writing authorized by law filed in a public

office is from such office where items of that nature are kept. Evid.R. 901(B)(1)

and (7).

              Eckert authenticated the LEADS printout through her testimony.

Eckert testified about her employment history, certification, and training on the

LEADS system, how the system worked, and what procedures the agency is

required to follow. Eckert identified the LEADS printout as a record her office

keeps in the normal course of business within the sheriff’s department. We find it

was properly admitted into evidence.

              This court has also held that Ohio Bureau of Motor Vehicles records

constitute public records under Evid.R. 803(8). See State v. Freeman, 8th Dist.

Cuyahoga No. 91842, 2009-Ohio-5218. Schentur claims that the BMV printout
was not self-authenticating because the seal on it was not an original seal ─ the

driving records contained a photocopy of the seal and not the true seal itself.

Schentur relies on State v. McCallum, 9th Dist. Medina No. 08CA0037-M, 2009-

Ohio-1424, for the assertion that a photocopy of a seal does not create a self-

authenticating document. McCallum is easily distinguishable.

               In McCallum, the defendant’s driving records consisted of a copy of

a driving record and a cover sheet. The cover sheet was signed by the registrar and

custodian of files and records for the BMV and marked “Driver Record

Certification.” The registrar indicated that “the attached documents are true and

accurate copies of the records in [his] custody.” Id. at 14. The records, however,

were not notarized and did not contain an official seal. The registrar did not testify

at trial; instead the records were introduced through the testimony of a police

officer. The appellate court found that the records were not self-authenticating

because they lacked a seal, notarization, or affidavit attesting to their authenticity.

Id. at 16.

               Unlike McCallum, the BMV records in this case contained a seal

attesting to the accuracy of the report. Although the seal was a photocopy of the

actual seal, the BMV records in this case were introduced by the BMV

representative who prepared the records. We find that these records were properly

authenticated and admitted into evidence.

               Moreover, even if the records of Schentur’s actual date of birth were

inadmissible and Eckert and Solomon’s testimonies were lacking, there was
sufficient circumstantial evidence to show that Schentur was 18 years or older at

the time she committed unlawful sexual conduct with a minor.               The head

basketball coach testified that he hired Schentur as an assistant coach and that she

did not return the next academic year because she was playing full time for college.

H.D. testified that Schentur did not return for H.D.’s sophomore year because she

was playing basketball at college. H.D.’s counselor testified that H.D. disclosed to

her she had been in a “relationship” with an “adult female coach from her high

school that was in college” or “was college age.”

              In light of the above, we find sufficient evidence that Schentur was

“18 years or older” at the time she committed unlawful sexual conduct with a

minor.

              Eckert and Solomon provided admissible documentation that

Schentur’s birthdate is May 7, 1997, making her 20 years old at the time of the

offenses. Schentur makes no other argument with regard to sufficiency of the

evidence. We conclude there was sufficient evidence to support her convictions.

              The second assignment of error is overruled.

          Third Assignment of Error – Social Worker Testimony

              In the third assignment of error, Schentur claims that the trial court

erred when it allowed into evidence impermissible hearsay testimony from

CCDCFS social worker Roser.

              ‘“It is well established that, pursuant to Evid.R. 104, the introduction

of evidence at trial falls within the sound discretion of the trial court.”’
State v. Jeffries, 8th Dist. Cuyahoga No. 106889, 2018-Ohio-5039, ¶ 10, quoting

Caruso v. Leneghan, 8th Dist. Cuyahoga No. 99582, 2014-Ohio-1824, ¶ 32,

quoting State v. Heinish, 50 Ohio St.3d 231, 553 N.E.2d 1026 (1990). Therefore,

an appellate court that reviews the trial court’s decision with respect to the

admission or exclusion of evidence must limit its review to a determination of

whether the trial court committed an abuse of discretion. State v. Finnerty, 45

Ohio St.3d 104, 107, 543 N.E.2d 1233 (1989).

              In this case, the trial court stated that it was allowing social worker

Roser to testify about his investigation pursuant to the hearsay exception in

Evid.R. 803(4). Evid.R. 803(4) allows for the admission of “[s]tatements made for

purposes of medical diagnosis or treatment and describing medical history, or past

or present symptoms, pain, or sensations, or the inception or general character of

the cause or external source thereof insofar as reasonably pertinent to diagnosis or

treatment.”

              Schentur contends that Roser’s testimony regarding H.D.’s

disclosures was inadmissible hearsay because Roser (1) offered his opinion as to

the nature of Schentur’s relationship with H.D.; (2) provided no medical diagnosis;

(3) acted as an agent of the police in obtaining statements; and (4) did not refer

H.D. for additional counseling or treatment. Thus, Schentur claims, Roser’s only

involvement was to act as an extension of the police and any statements the social

worker made at trial were only for investigative or prosecutorial purposes and,

therefore, constituted inadmissible hearsay.
              Roser testified that he is a child sex abuse social worker with

CCDCFS, an agency charged with ensuring the safety of children in Cuyahoga

County. Roser stated that he received a report of an “alleged inappropriate sexual

relationship between a high school basketball coach and a minor on that basketball

team.” Roser explained he met with the child victim and her family members.

Roser explained that his investigation could result in three different conclusions ─

that the alleged misconduct was unsubstantiated, substantiated, or indicated ─

and stated that he made an “indicated” finding based on the interviews he

conducted with H.D., her friends, family, and other persons. Roser testified about

the results of his investigation and how he came to the conclusion of “indicated.”

              We do not find the fact that Roser did not render a medical

diagnosis or refer H.D. for further treatment to be controlling. Roser is not a

medical professional; he is a child protection specialist. In addition, the fact that

Roser did not refer H.D. to counseling did not alter his initial reason for meeting

with H.D. because “[t]he determination regarding whether the alleged perpetrator

has access to the child victim necessarily involves a treatment plan insofar as it

ensures the child is free of the abuse.” See State v. Fears, 8th Dist. Cuyahoga No.

104868, 2017-Ohio-6978, ¶ 45. Schentur and H.D. spent a considerable amount of

time together, including numerous overnights where they slept in the same bed.

Thus, part of Roser’s plan would be to make sure that Schentur, the alleged

perpetrator, no longer had access to H.D., the alleged victim.
                  Schentur also claims that the court erred in allowing Roser to

express his “opinion” about Schentur and H.D.’s “relationship.” We do not agree

with Schentur’s characterization of Roser’s testimony. Roser testified as a lay

witness. Evid.R. 701 limits the testimony of lay witnesses to “those opinions or

inferences which are (1) rationally based on the perception of the witness and (2)

helpful to a clear understanding of the witness’ testimony or the determination of a

fact in issue.”

                  Roser testified that he had been employed at CCDCFS for 18 years

and worked in the “special investigations unit” for nine years. Roser explained that

he received ongoing professional training, including training in forensic

interviewing. Roser testified that at the conclusion of an investigation the agency

makes one of three dispositions:

       One is a substantiated finding, meaning the information I gather
       supports the allegations as true and also meets Ohio Revised Code
       definitions for out of home care child abuse and/or neglect. It could
       be an indicated finding, which also is supportive of the allegations as
       being true, meets that Ohio Revised Code criteria for out of home
       care abuse or neglect. But an indicated finding is more
       circumstantial in nature as opposed to substantiated.

       I can also unsubstantiate the allegations, meaning the information
       does not support the allegations as true and does not meet that Ohio
       Revised Code criteria for out of home care child abuse or neglect.
       Unsubstantiated doesn’t necessarily mean nothing happened, but
       that [it] does not mean [sic] that code criteria.

                  Social workers are permitted to testify to their disposition in an

alleged sexual abuse case. See State v. Smelcer, 89 Ohio App.3d 115, 623 N.E.2d
1219 (8th Dist.1993). Roser testified that his conclusion of “indicated” was based

on:

      Roser: * * * the interview I conducted with H.D. and then some
      corroborating information throughout my interviews with friends,
      family, and other persons.

      State: Okay. Did it have anything to do with the nature of the
      relationship of the two parties?

      Roser: It did. Yes.

      State: Okay. Can you describe that more?

      Roser: Sure. Any athletic coach would be in a position of power and
      authority and trust when it comes to the individual that they’re
      coaching. And I believe that that relationship was used to forge the
      relationship that[] subsequently occurred.

      State: Anything to do with how much time they spent together? Was
      that a factor?

      Roser: Yeah. Yes. I found that [Schentur] had significant access to
      [H.D.] during the time both supervised, unsupervised, in group
      settings, and alone.

      State: Did you rely on anything having to do with [Schentur’s]
      background in terms of relatability to the victim?

      Roser: Yeah. They were in -- they shared the interest of basketball.
      They were close in age, which can be -- it could have been used to
      forge that relationship of a friendship bond prior to moving it
      forward into a sexual romantic relationship.

(Tr. 761-762.)

                 We find no error in the court’s admission of this testimony. Roser’s

statement that an athletic coach is in a position of power and can use that position

to “forge” a “relationship,” his statement that Schentur had access to H.D., and his

statement that Schentur and H.D. had common interests were rationally based on
his perception of the situation through his interviews with the alleged victim and

perpetrator, the alleged victim’s family, and other interested parties.       Roser’s

responses were also helpful to a clear understanding of how he concluded that the

allegations of an inappropriate sexual relationship were “indicated.”

              Although Roser testified about his investigation into the allegations,

this is not akin to a situation where a lay witness opined about whether a witness

was telling the truth, see State v. Kovac, 150 Ohio App.3d 676, 2002-Ohio-6784,

782 N.E.2d 1185, ¶ 32 (2d Dist.) (lay witnesses are prohibited from testifying as to

another witness’s veracity) or opined whether the crime occurred, see State v.

Luce, 6th Dist. Lucas No. L-16-1028, 2017-Ohio-4472, ¶ 38 (trial court erred in

allowing social worker to express her opinion that appellant abused child victim).

Here, Roser did not testify regarding H.D.’s veracity and he did not express an

opinion whether the crime of unlawful sexual conduct with a minor occurred.

Accordingly, Roser’s testimony was admissible under Evid.R. 701.

              In light of the above, the third assignment of error is overruled.

        Fourth Assignment of Error – Prosecutorial Misconduct

              In the fourth assignment of error, Schentur contends that the state

committed prosecutorial misconduct so prejudicial that she was denied her right to

a fair trial. Schentur argues that the state repeatedly questioned Eckert about

Schentur’s past convictions and displayed the LEADS report to the jury so that the

jury saw inadmissible, inaccurate, and prejudicial material.
              The key determination in cases of prosecutorial misconduct is

whether the alleged misconduct deprived the defendant of a fair trial. State v.

Fears, 86 Ohio St.3d 329, 332, 715 N.E.2d 136 (1999); State v. Evans, 63 Ohio

St.3d 231, 240, 586 N.E.2d 1042 (1992). “The prejudicial effect of the misconduct

must be considered in the context of the entire trial, and not just the immediate

context in which the misconduct occurred.” State v. Davenport, 1st Dist. Hamilton

No. C-130307, 2014-Ohio-2800, ¶ 45.

              In this case, the state questioned Eckert about what the LEADS

report would show, and Eckert testified that it would show a person’s criminal

history. Defense counsel objected and the court sustained the objection:

      State: And then what is in the body of this first page?

      Eckert: This is a – if she’s ever like in an accident or she had a ticket -

      Defense Counsel: Objection.

      Court: Sustained.

      Eckert: - anything against her driving record.

      [Court then struck the response from the record.]

      ***

      State: And what would you call this page?

      Eckert: Her CCH.

      State: And what is a CCH.

      Eckert: Criminal history.

      Defense Counsel: Objection, your Honor.
      Court: Sustained.

      State: Well, to be fair, is there any history included in this document?

      Eckert: Yes.

      Court: Sustained. Stop.

(Tr. 888 – 890.)

                 At this point, the court called the parties to sidebar and defense

counsel asked the court to instruct the jury that Schentur did not have a criminal

record. The court responded that the state should ask Eckert that question. The

state then inquired:

      State: Looking at State’s Exhibit 17 [the LEADS report], is there
      anywhere on this document that indicates that there are any prior
      convictions for this particular defendant?

      Eckert: Only the recent one –

      Defense Counsel: Objection, your Honor.

      Court: The objection is sustained. The jury will disregard.

      State: I’m going to ask you to look at Exhibit 17 and to read this
      portion here. * * * So looking at what I was pointing at, would you
      change your answer and, in fact, say this is not, in fact, a conviction?1

      Eckert: Yes.

      State: Thank you. And, in fact, this ─ what I have shown you has no
      convictions for the defendant whatsoever?

      Eckert: Right.

(Tr. 891-892.)


      1The  witness is referring to the portion of the LEADS report that showed
Schentur’s charges for this case.
               On cross-examination, defense counsel further inquired about

Schentur’s lack of criminal history.

               The LEADS report was also briefly published to the jury and it

showed that Schentur had received a traffic ticket. After learning of this, defense

counsel motioned for a mistrial, which the trial court denied. A redacted version of

the LEADS report was entered into evidence.

               The Ohio Supreme Court has found that no prosecutorial

misconduct existed where improper questions were properly objected to and

objections were sustained, and the prosecutor did not “embark on or embrace a

pattern of repeated or egregious abuse of examination or cross-examination.”

State v. Apanovitch, 33 Ohio St.3d 19, 24, 514 N.E.2d 394 (1987). No such pattern

exists here.   The state did not elicit testimony from Eckert about Schentur’s

criminal history. Eckert’s misstatements about Schentur’s “criminal convictions”

were just that ─ misstatements the witness made that were objected to and

stricken from the record. The state, at the request of defense counsel and at the

direction of the trial court, had Eckert clarify that Schentur did not have a criminal

record. On cross-examination, defense counsel had the witness reiterate that the

defendant did not have a criminal record.

               Schentur also contends that the jury improperly saw that she had

previously received a traffic ticket when the state published the LEADS report to

the jury. It is unknown what the jury saw, if anything, when the state briefly

showed it the report and a redacted version of the report was admitted into
evidence.   Schentur has not shown how this action prejudicially affected her

substantial rights or deprived her of a fair trial.

               In light of the above, the fourth assignment of error is overruled.

                Fifth Assignment of Error – Jury Instructions

               In the fifth assignment of error, Schentur contends that the trial

court erred in providing faulty jury instructions. Schentur argues that the court

erred in including her date of birth and H.D.’s date of birth in the jury instructions.

               “Jury instructions are reviewed in their entirety to determine if they

contain prejudicial error.” State v. Wiley, 8th Dist. Cuyahoga No. 99576, 2014-

Ohio-27, ¶ 35, citing State v. Kimmie, 8th Dist. Cuyahoga No. 99236, 2013-Ohio-

4034, ¶ 69. Instructions to a jury “may not be judged in artificial isolation but

must be viewed in the context of the overall charge.” State v. Williams, 8th Dist.

Cuyahoga No. 94616, 2011-Ohio-925, ¶ 37; State v. Price, 60 Ohio St.2d 136, 398

N.E.2d 772 (1979), paragraph four of the syllabus. Taken as a whole, we find that

the trial court’s instructions effectively advised the jury on the charged offenses.

               As mentioned, the ages of the victim and the defendant were

elements of the offenses that the state was required to prove. In State v. Norman,

8th Dist. Cuyahoga No. 104244, 2017-Ohio-92, this court found no plain error

when the jury instructions included the dates of birth of the victims where proof

was required that the victims were under the age of 13 at the time of the offense.

Id. at ¶ 101. The Norman court noted that the jury instructions also indicated that

the jury must find the victims were under the age of 13 at the time of the offense.
Id. at ¶ 99. The court found that no prejudice resulted because witnesses testified

to the victims’ dates of birth. Id. at ¶ 100; see also State v. Williams, 8th Dist.

Cuyahoga No. 94616, 2011-Ohio-925, ¶ 41 (When considering jury instructions as a

whole, there was no plain error when the victim’s age was included in the jury

instructions because the jury instructions also clearly stated that the jury had to

find that the victim was under a certain age for the charged offenses.).

                Schentur contends that the dates of birth were irrelevant because

the state bore the burden of proving her and H.D.’s dates of birth and her date of

birth was improperly admitted into evidence. We disagree. We have already

determined that Schentur’s date of birth was properly entered into evidence. H.D.

and her father testified to H.D.’s date of birth. The trial court instructed the jury it

had to find that H.D. was 13 years of age or older but less than 16 years of age and

that Schentur was 18 years or older before it could find that Schentur was guilty of

the charged offenses. Thus, considering the jury instructions as a whole, we find

that no prejudice resulted from the inclusion of the dates of birth in the jury

instructions.

                The fifth assignment of error is overruled.

                  Sixth Assignment of Error – Verdict Forms

                In the sixth assignment of error, Schentur contends that the verdict

forms were insufficient to convict her of felony unlawful sexual conduct with a

minor. Schentur argues that pursuant to R.C. 2945.75(A)(2) and State v. Pelfrey,

112 Ohio St.3d 422, 2007-Ohio-256, 860 N.E.2d 735, the jury verdict forms were
required to have contained a reference to the level of offense or aggravating factors

that determine or raise the level of the offense to make it a felony offense instead of

a misdemeanor offense. Schentur raised this issue at the trial court level through a

motion to correct the record; the court denied her motion.

                 R.C. 2945.75(A) provides that “[w]hen the presence of one or more

additional elements makes an offense one of more serious degree:

      ***

      (2) A guilty verdict shall state either the degree of the offense of
      which the offender is found guilty, or that such additional element or
      elements are present. Otherwise, a guilty verdict constitutes a
      finding of guilty of the least degree of the offense charged.

                 R.C. 2907.04, which prohibits unlawful sexual conduct with a

minor, states:

      (A) No person who is eighteen years of age or older shall engage in
      sexual conduct with another, who is not the spouse of the offender,
      when the offender knows the other person is thirteen years of age or
      older but less than sixteen years of age, or the offender is reckless in
      that regard.

      (B) Whoever violates this section is guilty of unlawful sexual conduct
      with a minor.

      (1) Except as otherwise provided in divisions (B)(2), (3), and (4) of
      this section, unlawful sexual conduct with a minor is a felony of the
      fourth degree.

      (2) Except as otherwise provided in division (B)(4) of this section, if
      the offender is less than four years older than the other person,
      unlawful sexual conduct with a minor is a misdemeanor of the first
      degree.
      (3) Except as otherwise provided in division (B)(4) of this section, if
      the offender is ten or more years older than the other person,
      unlawful sexual conduct with a minor is a felony of the third degree.

      (4) If the offender previously has been convicted of or pleaded guilty
      to a violation of section 2907.02, 2907.03, or 2907.04 of the Revised
      Code or a violation of former section 2907.12 of the Revised Code,
      unlawful sexual conduct with a minor is a felony of the second
      degree.

                 R.C. 2907.04(B)(2) makes unlawful sexual conduct with a minor a

first-degree misdemeanor if the offender is “less than four years older” than the

victim. R.C. 2907.04(B)(3) makes unlawful sexual conduct with a minor a third-

degree felony if the offender is “ten or more years older” than the victim and R.C.

2907.04(B)(4) states that unlawful sexual conduct with a minor is a second-degree

felony if the offender has previously been convicted of certain sexually oriented

offenses.   Thus, based on the plain language of the statute, unless R.C.

2907.04(B)(2), (3) or (4) apply, unlawful sexual conduct with a minor is a fourth-

degree felony.

                 The primary goal in construing a statute is to ascertain and give

effect to the intent of the legislature. State v. Chappell, 127 Ohio St.3d 376, 2010-

Ohio-5991, 939 N.E.2d 1234, ¶ 16, citing State v. Hairston, 101 Ohio St.3d 308,

2004-Ohio-969, 804 N.E.2d 471, ¶ 11. Where the meaning of the statute is clear

and definite, it must be applied as written.       Chappell at id., citing Bailey v.

Republic Engineered Steels, Inc., 91 Ohio St.3d 38, 40, 741 N.E.2d 121 (2001).

However, where the words are ambiguous and are subject to varying

interpretations, further interpretation is necessary. Id.
               Schentur contends that because the verdict forms were devoid of any

reference to the level of offense or any aggravating factors that determine or raise

the level of offense, she could only be convicted of the lowest level of the offense, a

first-degree misdemeanor. We are not persuaded by her argument.

               In Pelfrey, 112 Ohio St.3d 422, 2007-Ohio-256, 860 N.E.2d 735, a

case involving the offense of tampering with records, the Ohio Supreme Court held

that “[p]ursuant to the clear language of R.C. 2945.75, a verdict form signed by a

jury must include either the degree of the offense of which the defendant is

convicted or a statement that an aggravating element has been found to justify

convicting a defendant of a greater degree of a criminal offense.” Id. at syllabus.

“Otherwise, a guilty verdict constitutes a finding of guilty of the least degree of the

offense charged.” R.C. 2945.75(A)(2); see also State v. Hasenyager, 2016-Ohio-

3540, 67 N.E.3d 132, ¶ 24 (9th Dist.). Pelfrey applies when ‘‘‘the presence of one

or more additional elements makes an offense one of more serious degree.”’ State

v. Edwards, 9th Dist. Lorain No. 12CA010274, 2013-Ohio-3068, ¶ 34, quoting

R.C. 2945.75(A).

               The state makes the following argument. The provisions of R.C.

2945.75 are not triggered unless the presence of one or more additional elements

makes an offense a more serious degree; courts do not consider R.C. 2945.75(A)(2)

when there are no additional elements that make the crime more serious. Because

the specific language of R.C. 2907.04(B)(1) states that unlawful sexual conduct

with a minor is a felony of the fourth degree, R.C. 2945.75 is not triggered.
Unlawful sexual conduct with a minor is a fourth-degree felony by default;

Schentur was convicted of the base charge.           Thus, by its very terms, R.C.

2945.75(A) and Pelfrey do not apply. We find merit to the state’s argument.

               In State v. McDonald, 137 Ohio St.3d 517, 2013-Ohio-5042, 1 N.E.3d

374, the appellant argued that pursuant to R.C. 2945.75, involving the offense of

failure to comply with an order or signal of a police officer, the verdict form at trial

was deficient because it failed either to set out the degree of the offense or to list

the aggravating circumstances that elevated the crime from a misdemeanor to a

felony. The Ohio Supreme Court agreed:

      Pelfrey makes clear that in cases involving offenses for which the
      addition of an element or elements can elevate the offense to a more
      serious degree, the verdict form itself is the only relevant thing to
      consider in determining whether the dictates of R.C. 2945.75 have
      been followed.

McDonald at ¶ 17.

               Thus, the court concluded, because the case involved “a criminal

statute in which the addition of certain elements enhances the crime of failure to

comply with the order or signal of a police officer,” the court looks only to the

verdict form signed by the jury to determine whether, pursuant to R.C. 2945.75,

the appellant was properly convicted of a third-degree felony. Id. at ¶ 18. “To

properly convict McDonald of a violation of R.C. 2921.331(B) as enhanced by R.C.

2921.331(C)(5)(a)(ii), the verdict would have to either state that McDonald was

guilty of a third-degree felony or set forth the additional elements that transform
the failure to comply with the order or signal of a police officer from a

misdemeanor to a third-degree felony.” Id.

               Unlike Pelfrey and McDonald, here, Schentur was convicted of a

crime that is a fourth-degree felony by default. Her conviction was not “enhanced”

or “transformed” ─ there are no additional elements of R.C. 2907.04(B)(1) that are

implicated by her conviction. In McDonald, the Ohio Supreme Court explained:

       The only path to a felony conviction for failure to comply with the
       order or signal of a police officer is through R.C. 2921.331(B). If only
       one type of failure to comply can lead to a felony, the particular
       elements of that type of failure to comply constitute one part of R.C.
       2945.75’s “one or more additional elements [that] make [ ] an
       offense one of more serious degree.” The first element of a felony
       charge under R.C. 2921.331 is that the failure to comply involved
       willful elusion or flight from a police officer. Without that element,
       there can be no felony.

Id. at ¶ 22.

               In this case, unlawful sexual conduct with a minor is, by default, a

felony of the fourth degree. It is only through an additional element to the offense,

as stated in R.C. 2907.04(B)(2) or (3), that the offense is aggravated or enhanced.

               In contrast to this case, in Pelfrey, the offense of tampering with

records was defined in one division of a statute and then an additional element was

defined in a subsequent division that raised the degree of the offense where the

records belonged to a government entity. In McDonald, the offense of failure to

comply with a police officer was defined in one division of a statute and then an

additional element was defined in a subsequent division that raised the degree of

the offense if there was a substantial risk of serious harm. In both Pelfrey and
McDonald, the defendants were convicted of the enhanced or aggravated offense

and, in both cases, the additional element did not appear in the verdict form. See

also State v. Sanders, 8th Dist. Cuyahoga No. 107253, 2019-Ohio-15242 (verdict

form was insufficient to support a conviction for third-degree felony domestic

violence because it did not include the additional element that defendant’s prior

conviction for attempted abduction involved a “family or household member”;

therefore, defendant could only be found guilty of fourth-degree felony domestic

violence); State v. Pierce, 2017-Ohio-8578, 100 N.E.3d 860, ¶ 13 (8th Dist.)

(verdict form was insufficient because it did not include a degree for the escape

offense nor the aggravating element that elevated the offense from a fifth- to a

third-degree felony). Here, the offense of unlawful sexual conduct with a minor is

defined in the Revised Code as a felony of the fourth degree. That is what Schentur

was found guilty of; she was not convicted of a subsequent division of the statute

that raised the degree of the offense.

               We find State v. Dudley, 10th Dist. Franklin No. 06AP-1272, 2008-

Ohio-390, instructive. In Dudley, the defendant was convicted of kidnapping in

violation of R.C. 2905.01. A violation of R.C. 2905.01 is a felony of the first degree

unless the offender releases the victim in a safe place unharmed, which reduces the

offense to a second-degree felony.          The appellant contended that he was

improperly convicted of first-degree kidnapping because the verdict form did not



      2Sanders   provides a thorough discussion of R.C. 2945.75, Pelfrey, and cases post-
Pelfrey.
include the degree of the offense or a statement that the jury found the additional

aggravating element, making the offense one of more serious degree. The Tenth

District Court of Appeals disagreed: “Unlike Pelfrey, the degree of the offense at

issue in this case was not made more serious by the presence of an additional

aggravating element. Just the opposite is true. This offense becomes less serious

when the additional element is present.” Dudley at ¶ 30. The court reasoned that

the offense of kidnapping “under any and all circumstances in R.C. 2905.01(A) and

(B) constitutes a felony of the first degree.” Id. at ¶ 31.   The offense becomes a

second-degree felony “[o]nly if defendant releases the victim in a safe place

unharmed.” Id., citing R.C. 2905.01(C). “Accordingly, by its very terms, R.C.

2945.75(A) and the rule of Pelfrey does not apply to this situation.” Dudley at id.

              The statute is clear. R.C. 2945.75(A) applies “[w]hen the presence of

one or more additional elements makes an offense one of more serious degree.” In

this case, Schentur’s offense was not made more serious by the presence of an

aggravating element; Schentur was convicted of the base offense. While it is true

that unlawful sexual conduct may be elevated from a fourth-degree felony to a

third-degree felony or a second-degree felony, neither of those situations are

applicable to this case. R.C. 2945.75 is inapplicable because the element that the

offender is at least four years older than the victim is not an additional aggravating

element.

              Put another way, H.D. and Schentur’s ages were essential elements

of the case ─ among other elements, the state had to prove that Schentur was four
or more years older than H.D. to prove that she committed the crime of unlawful

sexual conduct with a minor. Their ages were essential elements ─ their ages were

not “additional elements” that enhanced the degree of the offense.

               In light of the above, we find that the verdict forms were sufficient to

convict Schentur of fourth-degree felony unlawful sexual conduct with a minor.

The sixth assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded

to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.


______________________________
LARRY A. JONES, SR., JUDGE

EILEEN T. GALLAGHER, A.J., CONCURS;
KATHLEEN ANN KEOUGH, J., CONCURS
IN JUDGMENT ONLY